Citation Nr: 1731479	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher rating for lumbar radiculopathy of the right lower extremity, evaluated as 10 percent disabling.

2.  Entitlement to a higher rating for lumbar radiculopathy of the left lower extremity, evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in July 2011.

Service connection for lumbar radiculopathy of both lower extremities was initially granted in a September 2014 rating decision.  Ten percent ratings were awarded effective March 6, 2012.  Thereafter, the claims came before the Board in June 2016, at which time the Board awarded an earlier effective date for the ten percent ratings to October 28, 2007 and remanded the claims for further increases in excess of 10 percent.  The claims have been styled as such on the title page.

In the June 2016 decision, the Board also increased the rating for the Veteran's low back disability to 20 percent, but not higher, effective July 18, 2011 and denied an increase in excess of 10 percent prior to that date.  The Veteran did not appeal this decision.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As discussed above, the June 2016 Board decision granted an effective date of October 29, 2007, for the separate 10 percent ratings for right and left lower extremities and also remanded the issues for additional development.

Pursuant to the June 2016 Board remand, the Veteran was scheduled for a January 2017 VA examination to determine the current severity of the disabilities.  The Veteran failed to attend the appointment; however, the record supports that he may not have received proper notification of the scheduled examination.  The Veteran contacted the RO in February 2017 and requested to have the examination rescheduled.  He indicated his examination was canceled without his knowledge and he would like the examination rescheduled as quickly as possible.  Despite this, the February 2017 supplemental statement of the case (SSOC) was issued without the examination having been rescheduled.

Additionally, there is some discrepancy with the Veteran's current mailing address.  He contacted the RO in August 2016 and indicated that he did not receive a July 2016 rating decision.  Further, several correspondence letters have been sent to his Mansfield, Ohio address; however, the February 2017 SSOC was sent to a Marion, Ohio address.

Therefore, on remand, the RO must confirm the Veteran's current mailing address.  Once confirmed, the Veteran should be rescheduled for a new VA examination to determine the current severity and also, for a retrospective medical opinion related to his lower extremities.  The examiner should opine as to the severity level, since October 29, 2007, for the Veteran's lower extremity radiculopathy symptoms associated with his low back disability.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the Veteran's current mailing address.

2.  Thereafter, schedule the Veteran for a VA examination to assess the current severity of his radiculopathy of the right and left lower extremities, and for a supplemental retrospective medical opinion as to the severity during the entire appeal period.

The examiner must review claims file and conduct any necessary testing. 

For each lower extremity, the examiner should determine whether the neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis, or complete paralysis of any affected nerve.  The examiner should report as to the severity of each neurological sign and symptom and assess the severity of these symptoms over the course of the appeal (since October 29, 2007).

A rationale or explanation should be provided for any opinions reached and the evidence the examiner relied upon for such.

3.  Finally, readjudicate the claims.  If any of the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

